Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (together with all amendments, supplements or other
modifications, this “Agreement”) is effective as of March 15, 2018 by and
between SAKER AVIATION SERVICES, INC., a corporation organized under the laws of
the State of Nevada and having an address at 20 South Street, Pier 6 East River,
New York, NY 10004, (“Borrower”) and KEYBANK NATIONAL ASSOCIATION, a national
banking association with a banking office at 731 Chestnut Street, Emmaus PA
18049 (“Lender”).

 

As a condition precedent to Lender’s making any loans or to otherwise extend
credit to Borrower under the Loan Agreement, Borrower agreed to execute an
deliver to Lender a security agreement substantially in the form hereof.
Borrower wishes to grant a security interest in favor of Lender as hereafter
provided. In consideration of the promises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

 

1.     Definitions. Capitalized terms that are used in this Agreement, but not
otherwise defined in this Agreement, shall have the meanings specified in the
Loan Agreement dated as of even date herewith by and between Borrower and Lender
(the “Loan Agreement”). All terms (capitalized or otherwise) that are (a) now or
hereafter defined in the Uniform Commercial Code (“UCC”) as in effect in the
Commonwealth of Pennsylvania and (b) used herein, but not defined in this
Agreement or in the Loan Agreement, shall have, in each such instance, the
meanings specified in the Pennsylvania UCC, unless the context dictates
otherwise.

 

2.     Grant of Security Interest. Borrower hereby grants to Lender a continuing
security interest in and pledge of (“Security Interest”) all of the following
property, assets and rights of Borrower, whether now existing or hereafter
acquired or created, and wherever located (all of the same being the
“Collateral”):

 

(a)     all equipment, fixtures, inventory, and goods (excluding consumer
goods);

 

(b)     all accounts, chattel paper, documents, instruments, investment
property, general intangibles, and letter-of-credit rights, and any commercial
tort claims disclosed by Borrower to Lender pursuant to the terms herein;

 

(c)     all deposit accounts, money, cash, and other funds deposited in any
deposit accounts, property in Lender’s control or possession, insurance refunds,
insurance claims, tax refunds, tax refund claims and other rights to the payment
of money;

 

(d)     all software, books, records and files of whatever type or nature,
whether or not written, stored electronically or electromagnetically or in any
other form;

 

(e)     all supporting obligations of, all increases or profits received from,
all insurance or condemnation proceeds of, all tort or other claims against
third parties arising out of damage to or destruction of, all property received
wholly or partly in trade or exchange of the foregoing Collateral; and

 

(f)     all attachments, accessions, parts and appurtenances to, and all
substitutions for, and all replacements of, and all proceeds of, all of the
foregoing Collateral.

 

3.     Obligations Secured. The Security Interest granted by Borrower herein
secures the full, prompt and complete payment and performance of all of the
Obligations (as defined in the Loan Agreement).

 

4.     Representations and Warranties of Borrower. Borrower represents and
warrants, and so long as any Obligations remains unpaid shall be deemed
continuously to represent and warrant, that:

 

(a)     Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Nevada and its exact name is that
indicated on the signature page hereof;

 

(b)     The Charter Documents of Borrower delivered to Lender are valid and in
full force and effect and have not been amended, restated, replaced or otherwise
modified;

 

(c)     Borrower is the owner of the Collateral free and clear of any right or
claim of any Persons or any security interest, lien or other encumbrances,
except the Security Interest in favor of Lender and any liens identified on
Schedule A attached hereto (“Permitted Liens”);

 

 

--------------------------------------------------------------------------------

 

 

(d)     Borrower has the power and authority to own the Collateral, to grant the
Security Interest and to enter into and perform this Agreement and any other
document or instrument delivered in connection herewith; and

 

(e)     Except as may hereafter be disclosed in writing by Borrower to Lender,
the Collateral is located at and used in connection with Borrower’s business
operations at the address(es) specified on Schedule A hereto, and Borrower’s
records concerning the Collateral are kept only at such address(es).

 

5.     Covenants of Borrower. Borrower covenants and agrees as follows:

 

(a)     Restrictions on Transfers. Borrower will defend the Collateral against
the claims and demands of all other Persons at any time claiming interests
adverse to Lender including, without limitation, defenses, setoffs, claims and
counterclaims asserted by any obligor against Borrower and/or Lender. Borrower
will keep the Collateral free from any right or claim of any other Person or any
security interests, liens or other encumbrances, except for Permitted Liens, and
will not sell, transfer, lease, assign, deliver or otherwise dispose of any
Collateral or any interest therein without the prior written consent of Lender
except for sales of inventory in the ordinary course of Borrower’s business.
Borrower shall not pledge, mortgage, create or suffer to exist any right of any
Person in or claim by any Person to the Collateral or any security interest in
the Collateral in favor of any Person, or become bound by a security agreement
in favor of any Person as secured party except for Permitted Liens, if any;

 

(b)     Books and Records. Borrower will keep, in accordance with generally
accepted accounting principles consistently applied, accurate and complete
records concerning the Collateral, and at Lender’s request, Borrower will mark
any and all such records to indicate the Security Interest and will permit
Lender or its agents to inspect the Collateral and to audit and make extracts
from such records or any of Borrower’s books, ledgers, financial reports,
correspondence or other records;

 

(c)     Delivery of Collateral to Lender. Except in connection with Permitted
Liens, if any, Borrower will deliver to Lender, upon demand, any instruments,
documents and chattel paper constituting, representing or relating to the
Collateral or any part thereof and any schedules, invoices, shipping documents,
delivery receipts, purchase orders, contracts or other documents representing or
relating to the Collateral or any part thereof;

 

(d)     Borrower Information. Without thirty (30) days’ prior written notice to
Lender, Borrower will not (i) change its state of personal residence, business
addresses or chief executive office, or (ii) make any change in Borrower’s name
(such as a change in name on Borrower’s driver’s license, if an individual),
state of organization, identity or type of organization;

 

(e)     Maintenance of Collateral. Borrower will keep the Collateral in good
condition, working order and repair and will not use the Collateral in violation
of any provisions of this Agreement, any applicable Law or governmental
regulation or of any policy insuring the Collateral, unless the failure to so
keep the Collateral will not have a material adverse effect on Borrower, the
Collateral, or the business, operation, assets or affairs of Borrower;

 

(f)     Taxes and Insurance. Borrower will (i) promptly pay all taxes,
assessments and other charges of every nature which may be levied or assessed
against the Collateral other than taxes, assessments, fees and charges being
contested in good faith by appropriate proceedings being diligently pursued, and
(ii) at all times keep the Collateral insured against loss, damage, theft and
other risks, in such amounts, with such financially sound and reputable
insurance carriers and under such form of policies as shall be acceptable to
Lender, with appropriate endorsements designating Lender as lender loss payee
and additional insured, as requested by Lender, and which policies of insurance
shall provide that all losses thereunder shall be payable to Lender, as its
interest may appear, and Lender may apply any proceeds of such insurance
received by it toward payment of any of the Obligations, whether or not due, in
such order of application as Lender may determine. The original or duplicates of
such policies of insurance or certificates thereof shall be delivered to Lender,
no later than the date hereof, upon each renewal and upon its request. In the
event of failure by Borrower to provide and maintain such insurance, Lender may,
at its option, provide such insurance and charge the cost thereof to Borrower;

 

(g)     No Accession. Borrower will not permit any part of the Collateral to be
or become an accession to other goods not covered by this Agreement;

 

(h)     Change of Location. Borrower will maintain possession of all tangible
Collateral at the locations set forth on Schedule A hereto except on the
satisfaction of the following conditions: (i) Borrower has given Lender at least
thirty (30) days’ prior notice of such action, (ii) Borrower has complied with
the other terms of this Agreement, (iii) such new location is within the
continental United States, (iv) Lender continuously maintains its first priority
Lien thereon, and (v) if requested by Lender, Borrower has caused to be
delivered to Lender a landlord waiver, bailee, warehouseman or similar written
agreement, in form and substance acceptable to Lender. Notwithstanding the
foregoing, the limitations in this clause will not apply to (A) inventory in
transit, (B) sales of inventory in the ordinary course of business, (C) disposal
of Collateral as expressly permitted by this Agreement or the other Loan
Documents, (D) Collateral in the possession of Lender, and (E) Collateral
comprised of books and records of Borrower, to the extent that Borrower
maintains possession of such books and records at its chief executive office;

 

- 2 -

--------------------------------------------------------------------------------

 

 

(i)     Commercial Tort Claims. If Borrower shall at any time hold or acquire
Collateral comprised of one or more commercial tort claims with an aggregate
reasonably anticipated value in excess of $50,000.00, Borrower shall promptly
notify Lender in a writing signed by Borrower of the particulars thereof and
grant to Lender in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to Lender in good faith;

 

(j)     Third Party Waivers. If all or any part of the Collateral is located on
property which is not owned by Borrower, Borrower will deliver to Lender for
each such location a landlord’s waiver or other third party Waiver, as
applicable; and

 

(k)     Lender Requests. Borrower will execute and deliver to Lender such
certificates of title, assignments and other documents and will take such other
actions relating to the Security Interest and the validity, enforceability,
priority and perfection thereof as Lender may reasonably request and will pay
all costs of title searches and filing financing statements, certificates of
title, assignments and other documents in all public offices requested by
Lender.

 

6.     Accounts and Account Debtors. Borrower authorizes Lender (and any of
Lender’s designated officers, employees or agents), without further
authorization from Borrower, to sign its name and to take any of the following
actions, in its name or in the name of Lender, as Lender may determine, at any
time (except as expressly limited in this Section 6) without notice to Borrower
and at Borrower’s expense: (a) verify the validity and amount of, or any other
matter relating to, the accounts with account debtors; (b) notify all account
debtors that the accounts have been assigned to Lender and that Lender has a
Security Interest in the accounts; (c) take control in any manner of any cash or
noncash items of payment or proceeds of the accounts; (d) in any case and for
any reason, notify the United States Postal Service to change the addresses for
delivery of mail addressed to Borrower to such address as Lender may designate;
(e) in any case and for any reason, receive, open and dispose of all mail
addressed to Borrower; and (f) upon demand for repayment of the Obligations or
upon the occurrence of an Event of Default, as applicable, enforce payment of
and collect any accounts, by legal proceedings or otherwise, and for such
purpose Lender may: (i) demand payment of any accounts or instruct any account
debtors to make payment of accounts directly to Lender (whether to a lockbox
account or otherwise); (ii) receive and collect all monies due or to become due
to Borrower; (iii) exercise all of Borrower’s rights and remedies with respect
to the collection of the accounts; (iv) settle, adjust, compromise, extend,
renew, discharge or release the accounts; (v) endorse the name of Borrower upon
any chattel papers, documents, instruments, invoices, freight bills, bills of
lading or similar documents or agreements relating to accounts or goods
pertaining to accounts or upon any checks or other medium of payment or evidence
of security interest that may come into Lender’s possession; (vi) sign the name
of Borrower to verifications of accounts sent by account debtors to Borrower; or
(vii) take all other actions necessary or desirable to protect Borrower’s
interest(s) in the accounts.

 

Borrower irrevocably authorizes and directs each account debtor to honor any
demand by Lender that all payments in respect of the accounts thereafter be paid
directly to Lender. In each such case account debtor may continue directing all
such payments to Lender until account debtor shall have received written notice
from Lender either that the Obligations have been paid in full or that Lender
has released its Security Interest. No account debtor shall have any
responsibility to inquire into Lender’s right to make any such demand or to
follow Lender’s disposition of any moneys paid to Lender by an account debtor.

 

Borrower further agrees to use its best efforts to assist Lender in the
collection and enforcement of the accounts and will not hinder, delay or impede
Lender in any manner in its collection and enforcement of the accounts.

 

Notwithstanding the foregoing, it is understood and agreed that any exercise of
the authority under this section by Lender shall be on behalf of Lender and not
on behalf of Borrower. Lender is not an agent or fiduciary of Borrower. However,
in exercising the authorization granted hereby, Lender shall exercise reasonable
caution and prudence, and Lender shall keep full and accurate record of all
actions, receipts and disbursements.

 

7.      Verification and Further Assurances of Collateral. Lender shall have the
right to verify all or any Collateral in any manner and through any medium
Lender may consider appropriate, and Borrower agrees to furnish all assistance
and information and perform any acts which Lender may reasonably require in
connection therewith. Borrower will execute, acknowledge and deliver, or cause
to be executed, acknowledged or delivered, all such further assurances and other
agreements or instruments, and take or cause to be taken all such other actions,
as Lender shall reasonably request from time to time to permit Lender to
exercise the rights and remedies and have the benefit of the Liens granted to
Lender under this Agreement and the other Loan Documents.

 

- 3 -

--------------------------------------------------------------------------------

 

 

8.      Remedies Upon Events of Default.

 

(a)     Collateral Repossession. Upon the occurrence of an Event of Default as
set forth in the Loan Agreement, Lender’s rights and remedies with respect to
the Collateral shall be those of a secured party under the Uniform Commercial
Code and under any other applicable Law, as the same may from time to time be in
effect, in addition to those rights granted herein and in any other agreement
now or hereafter in effect between Borrower and Lender, including the other Loan
Documents. Without in any way limiting the foregoing, Lender, upon the
occurrence and during the continuance of an Event of Default, may at any time
and from time to time, with or without judicial process, enter upon any premises
in which any Collateral may be located and, without resistance or interference
by Borrower, take possession of the Collateral; and/or dispose of any Collateral
on any such premises; and/or require Borrower to assemble and make available to
Lender at the expense of Borrower any Collateral at any place or time designated
by Lender; and/or remove any Collateral from any such premises for the purpose
of effecting sale or other disposition thereof. Borrower shall at Lender’s
request instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding Collateral to deliver same to Lender and/or subject to
Lender’s order and if they shall come into any Loan Party’s possession, they,
and each of them, shall be held by such Loan Party in trust as Lender’s trustee,
and such Loan Party will immediately deliver them to Lender in their original
form together with any necessary endorsement. In any public disposition, Lender
reserves the right to credit bid. Lender may apply the net proceeds actually
received from any sale or other disposition to the reasonable expenses of
retaking, holding, preparing for sale, selling, leasing and the like, to
reasonable attorney’s fees and all legal, travel and other expenses incurred by
Lender in attempting to collect any part of the Obligations or enforcing this
Agreement; and then to the Obligations in such order of application as Lender
may elect; and Borrower shall remain liable and will pay to Lender on demand the
amount of any deficiency remaining, together with interest thereon at the
highest rate then payable on the Obligations.

 

(b)     Notice of Repossession. Without in any way requiring notice to be given
in the following manner, Borrower agrees that any notice by Lender of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the Uniform Commercial Code or otherwise, shall constitute
reasonable notice to Borrower if such notice is mailed by regular mail, postage
prepaid, at least ten (10) days prior to such action, to the address set forth
above as the location of Borrower’s chief executive office or to any other
address which Borrower has specified in writing to Lender as the address to
which notices hereunder shall be given to Borrower, including as set forth in
the Loan Agreement.

 

(c)     Payments and Proceeds from Collateral. Lender may notify Borrower in
writing, at any time after the occurrence of an Event of Default, and without
waiving in any manner the Security Interest, that any payments on account of and
proceeds from the Collateral received by Borrower (i) shall be held by Borrower
in trust for Lender in the same medium in which received, (ii) shall not be
commingled with any assets of Borrower, and (iii) shall be turned over to Lender
not later than the next business day following the day of their receipt.

 

(d)     Costs and Expenses. Borrower agrees to pay on demand all reasonable
costs and expenses incurred by Lender in enforcing this Agreement, in realizing
upon or protecting any Collateral and in enforcing and collecting any
Obligations or any guaranty thereof, including, without limitation, if Lender
retains counsel for advice, suit, insolvency proceedings or any of the above
purposes, the reasonable counsel’s fees and expenses incurred by Lender.

 

9.      Miscellaneous.

 

(e)     Power of Attorney. Borrower hereby makes, constitutes and appoints
Lender (with full power of substitution) its true and lawful attorney in fact to
act, with full power of substitution, with respect to the Collateral in any
transaction, legal proceeding, or other matter in which Lender is acting
pursuant to this Agreement. Borrower hereby authorizes Lender with power of
substitution and without further authorization from Borrower, to execute,
authenticate and/or file on its behalf: (i) UCC financing statements reflecting
the Lien of Lender upon the Collateral and any other documents necessary or
desirable to perfect or otherwise continue the Security Interest granted herein;
(ii) any third party agreements or assignments to grant Lender control over the
Collateral, including but not limited to third party agreements between
Borrower, Lender, and depository institutions, securities intermediaries, and
issuers of letters of credit or other support obligations, which third party
agreements direct the third party to accept direction from Lender regarding the
maintenance and disposition of the Collateral and the products and proceeds
thereof; and (iii) filings in the appropriate jurisdictions with appropriate
governmental authorities to create and perfect the Security Interests and Liens
in favor of Lender and have the same noted on any certificate of title for each
item of Collateral covered by a certificate of title. Upon demand or the
occurrence and during the continuance of an Event of Default, Borrower
authorizes Lender (A) to make, adjust or settle and receive payment on any
insurance claims with respect to the Collateral; (B) to endorse the name of
Borrower on any instruments, documents or other evidences of the Collateral that
may come into Lender’s possession; (C) to execute proofs of claim and loss or
similar documents; (D) to execute endorsements, assignments or other instruments
of sale, conveyance or transfer for any Collateral; (E) to transfer or cause to
be transferred into Lender’s name, or the name of its nominee or nominees, any
or all of the Collateral; and (F) to perform all other acts which Lender deems
appropriate to protect and preserve the Collateral and to enforce the terms of
this Agreement. It is understood and agreed that any exercise of this
authorization by Lender shall be on behalf of Lender and not on behalf of
Borrower. Lender is not an agent or fiduciary of Borrower. However, in
exercising the authorization granted hereby, Lender shall exercise reasonable
caution and prudence, and Lender shall keep full and accurate record of all
actions, receipts and disbursements. This authorization is unconditional and
irrevocable until the Obligations are paid in full and Borrower shall have
performed all of its obligations under this Agreement. Borrower also ratifies
its authorization for Lender to have filed any UCC financings statements or
amendments thereto if filed prior to the date hereof.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(f)     Lender’s Performance on Borrower’s Behalf. Upon Borrower’s failure to
perform any of its covenants or obligations hereunder, Lender may, but shall not
be obligated to, perform any or all such covenants or obligations, and Borrower
shall pay an amount equal to the expense thereof to Lender upon demand by
Lender, and all such amounts shall become part of the Obligations secured
hereby.

 

(g)     No Waiver of Remedies. No course of dealing and no delay or omission by
Lender in exercising any right or remedy hereunder or with respect to any
Obligations shall operate as a waiver thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. Lender may remedy
any default by Borrower hereunder or with respect to any Obligations in any
reasonable manner without waiving the default remedied and without waiving any
other prior or subsequent default by Borrower. All rights and remedies of Lender
hereunder are cumulative, and are in addition to any and all rights and remedies
available to Lender under the Uniform Commercial Code and other applicable law
in effect from time to time.

 

(h)     Preservation of Collateral. Lender shall have no obligation to take, and
Borrower shall have the sole responsibility for taking, any and all steps to
preserve rights against any and all prior parties to any instrument or chattel
paper constituting Collateral whether or not in Lender’s possession. Lender
shall not be responsible to Borrower for loss or damage resulting from Lender’s
failure to enforce or collect any Collateral or to collect any moneys due or to
become due thereunder. Borrower waives protest of any instrument constituting
Collateral at any time held by Lender on which Borrower is in any way liable and
waives notice of any other action taken by Lender.

 

(i)     Setoff. Upon and at any time and from time to time after any occurrence
or existence of any Event of Default, Lender shall have the right to place an
administrative hold on, and setoff against each obligation of Borrower pursuant
to this Agreement, each obligation of Lender or any affiliate of Lender (in any
capacity) owing to Borrower, whether now existing or hereafter arising or
accruing, whether or not then due and whether pursuant to any deposit account or
certificate of deposit or in any other manner. Such setoff shall become
effective at the time Lender determines even though evidence thereof is not
entered in the records of Lender until later.

 

(j)     Successors and Assigns. The rights and benefits of Lender hereunder
shall, if Lender so agrees, inure to any party acquiring any interest in the
Obligations or any part thereof. Borrower shall include its heirs, executors or
administrators, or permitted successors or assigns. Lender shall include its
successors or assigns.

 

(k)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law.
If, however, any such provision shall be prohibited by or invalid under such
law, it shall be deemed modified to conform to the minimum requirements of such
law, or, if for any reason it is not deemed so modified, it shall be prohibited
or invalid only to the extent of such prohibition or invalidity without the
remainder thereof or any other such provision being prohibited or invalid.

 

(l)     Amendments and Waivers. No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be binding except by a
written agreement subscribed by Borrower and by a duly authorized officer of
Lender.

 

(m)    Suretyship Waivers. Borrower waives demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, Borrower assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as Lender
may deem advisable. Lender shall have no duty as to the collection or protection
of the Collateral or any income therefrom, the preservation of rights against
prior parties, or the preservation of any rights pertaining thereto. Borrower
further waives any and all other suretyship defenses.

 

(n)     Governing Law. This Agreement and the transaction evidenced hereby shall
be construed under the laws of the Commonwealth of Pennsylvania as the same may
from time to time be in effect. All terms defined in the Uniform Commercial
Code, unless otherwise defined in this Agreement or in any financing statement,
shall have the definitions set forth in the Uniform Commercial Code adopted in
the Commonwealth of Pennsylvania, as in effect on the date of this Agreement and
as the same may be amended, modified or supplemented from time to time.

 

- 5 -

--------------------------------------------------------------------------------

 

 

(o)     Term. This Agreement is and is intended to be a continuing Security
Agreement and shall remain in full force and effect until all of the Obligations
and any extensions or renewals thereof shall be paid in full.

 

(p)     Limitation of Liability. To the fullest extent permitted by applicable
law, Borrower shall not assert, and hereby waives any claim against Lender, on
any theory of liability, for special, indirect, consequential or punitive
damages (but excluding direct or actual damages) arising out of, in connection
with or as a result of, this Agreement, any related loan documents, the
transactions contemplated hereby or thereby or any loan or the use of the
proceeds.

 

(q)     Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement. Borrower agrees that in
any legal proceeding, a copy of this Agreement kept in Lender’s course of
business may be admitted into evidence as an original.

 

(r)     Notices. Any notices under or pursuant to this Agreement shall be given
in accordance with the Loan Agreement.

 

(s)     Venue. BORROWER KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
(i) CONSENTS IN EACH ACTION AND OTHER LEGAL PROCEEDING COMMENCED BY LENDER AND
ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE OBLIGATIONS,
ANY OF THE COLLATERAL OR ANY OTHER COLLATERAL TO THE JURISDICTION OF ANY COURT
THAT IS EITHER A COURT OF RECORD OF THE COMMONWEALTH OF PENNSYLVANIA OR A COURT
OF THE UNITED STATES LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA, AND (ii)
WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL
PROCEEDING.

 

(t)     Waiver of Jury Trial. BORROWER KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES EACH RIGHT BORROWER MAY HAVE TO A TRIAL BY JURY WITH RESPECT
TO, AND IN, ANY ACTION OR OTHER LEGAL PROCEEDING OF ANY NATURE, RELATING TO (i)
THIS AGREEMENT, ANY RELATED LOAN DOCUMENT OR ANY COLLATERAL, (ii) ANY
TRANSACTION CONTEMPLATED BY ANY SUCH DOCUMENT, OR (iii) ANY NEGOTIATION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, OR ANY COLLATERAL. BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS
NECESSARY AND APPROPRIATE.

 

- 6 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed this Security Agreement by its duly authorized officers as of the date
set forth above.

 

 

 

SAKER AVIATION SERVICES, INC.

 

 

 

By: __________________________________________________________

Name:  _______________________________________________________

Title:  ________________________________________________________

 

 

 

03/12/2018 28995077

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

- 7 -

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Locations at which Borrower’s business is conducted and at which the Collateral
and records concerning Collateral are located:

 

 

 

Address

   

20 South Street, Pier 6 East River, New York, NY

10004

   

Such other locations (leased or owned) as disclosed

to Lender from time to time under the Loan

Agreement

   

 

 

 

 

“Permitted Liens” as used in this Agreement means:

 

 

Name of Lienholder

Collateral

Lien Position

None

                                     

 